     Case 5:20-cv-00117 Document 25 Filed on 02/03/21 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                February 03, 2021
                      UNITED STATES DISTRICT COURT                              Nathan Ochsner, Clerk
                       SOUTHERN DISTRICT OF TEXAS
                            LAREDO DIVISION

UNITED STATES OF AMERICA,       §
                                §
      Plaintiff,                §
                                §
V.                              §                    CIVIL ACTION NO. 5:20-CV-117
                                §
127.5432 ACRES OF LAND, MORE OR §
LESS, SITUATED IN WEBB COUNTY, §
STATE OF TEXAS, ET AL.          §
                                §
      Defendants.               §

                                        ORDER
      Before the Court is Plaintiff’s Unopposed Motion of the United States of America
to Withdraw the Motion for Order of Immediate Possession. (Dkt. No. 24). In its motion,
the Government requests to withdraw its Motion for Order of Immediate Possession,
(Dkt. No. 11), without prejudice to refiling. The Government also requests that the Court
set a status conference after March 22, 2021 to discuss the status of this case.
      On January 22, 2021, the Court ordered the Government to file a supplement
stating changes, if any, to the Government’s posture in this case in light of President
Biden’s recent Proclamation on the Termination of Emergency with Respect to the
Southern Border of the United States and Redirection of Funds Diverted to Border Wall
Construction, Proclamation No. 10142, 86 Fed. Reg. 7225 (Jan. 27, 2021). The
Government subsequently filed the instant motion. (Dkt. No. 24). In its motion, the
Government states that it has not had an opportunity to develop its plan to redirect funds
and repurpose contracts as directed by the Proclamation. (Id. at 2). The Government
therefore requests to withdraw the pending motion for order of immediate possession and
apprise the Court of its updated posture once the mandated sixty-day period has passed.
(Id.). Plaintiff represents that Defendant does not oppose the motion to withdraw. (Id.).
      Based on the foregoing, the Court GRANTS Plaintiff’s Unopposed Motion of the
United States of America to Withdraw the Motion for Order of Immediate Possession.
(Dkt. No. 24). Plaintiff’s Motion for Order of Immediate Possession, (Dkt. No. 11), is
      Case 5:20-cv-00117 Document 25 Filed on 02/03/21 in TXSD Page 2 of 2




DENIED due to its withdrawal without prejudice to refiling.
        The Court further SETS a telephonic status conference for March 30, 2021 at
9:00 a.m. Plaintiff’s counsel shall initiate the telephone conference call. When all parties
are joined in the call, the parties may reach the Court at (956) 790-1757. 1
        It is so ORDERED.
        SIGNED on February 3, 2021.



                                                           John A. Kazen
                                                           United States Magistrate Judge




         1 It is each attorney’s obligation to insure they have a clear telephone connection and that they can

communicate clearly with the Court during the hearing. To this end, each attorney should endeavor to be
on a landline telephone and not a cellular telephone. If any attorney has a poor telephone connection that
interferes with the Court’s ability to conduct the hearing, the Court may recess the hearing and order the
attorney with the poor telephone connection to attend the hearing in person at a future date.


2/2
